                  Case 16-10202-BLS              Doc 298        Filed 05/18/20         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                    Chapter 7

    LIQUID HOLDINGS GROUP, INC., et al., 1                    Case No. 16-10202 (BLS)
                                                              (Jointly Administered)
                                      Debtors.


                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                         HEARING ON MAY 28, 2020 AT 9:30 A.M.



        THIS HEARING HAS BEEN CANCELLED WITH THE PERMISSION OF THE
                  COURT AS NO MATTERS ARE GOING FORWARD


UNCONTESTED MATTERS FOR WHICH AN ORDER HAS BEEN ENTERED

             1.   Fourth Interim Application of Archer & Greiner, P.C. for Allowance of
                  Compensation and Reimbursement of Expenses as Counsel to the Chapter 7 Trustee
                  (filed April 24, 2020) [Dkt. No. 292]

                  Response Deadline:          May 11, 2020.

                  Response Received: None.

                  Related Documents:

                  a.       Certificate of No Objection (filed May 13, 2020) [Dkt. No. 294]

                  b.       Order Approving Fourth Interim Application of Archer & Greiner, P.C. for
                           Allowance of Compensation and Reimbursement of Expenses as Counsel
                           to the Chapter 7 Trustee (entered May 13, 2020) [Dkt. No. 295]

                  Status: An Order has been entered. No hearing is necessary




1
  The Debtors are the following entities (the last four digits of their respective taxpayer identification numbers
follow in parentheses): Liquid Holdings Group, Inc. (2142) and Liquid Prime Holdings, LLC (2135).
              Case 16-10202-BLS       Doc 298       Filed 05/18/20    Page 2 of 2




        2.    Chapter 7 Trustee’s Motion for Approval to Abandon and Destroy Certain Records
              and Documents (filed April 29, 2020) [Docket No. 293]

              Response Deadline:    May 13, 2020.

              Response Received: None

              Related Documents:

              a.     Certificate of No Objection (filed May 15, 2020) [Dkt. No. 296]

              b.     Order Approving Chapter 7 Trustee’s Motion for Approval to Abandon and
                     Destroy Certain Records and Documents (entered May 15, 2020) [Dkt. No.
                     297]

              Status: An Order has been entered. No hearing is necessary.

 Dated: May 18, 2020                              ARCHER & GREINER, P.C.

                                                  /s/ David W. Carickhoff
                                                  David W. Carickhoff (No. 3715)
                                                  300 Delaware Avenue, Suite 1100
                                                  Wilmington, DE 19801
                                                  Tel: (302) 777-4350
                                                  Fax: (302) 777-4352
                                                  E-mail: dcarickhoff@archerlaw.com

                                                  Counsel for the Ch. 7 Trustee


218562422v1




                                              2
